Citation Nr: 0013894	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a thoracic (dorsal) 
back disorder.

2.  Entitlement to service connection for a rib disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to March 
1969.

This appeal arises from a decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current thoracic (dorsal) back pathology is shown to 
be related to service.   

3.  No current rib pathology is shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for a 
thoracic (dorsal) back disorder.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995). 

2.  The veteran has not submitted a well-grounded claim for a 
rib disorder.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain the July 1960 
entrance examination report, which included a history of a 
fracture of three thoracic vertebrae five years prior to 
service.  The examination section of the report contained no 
findings regarding any vertebrae or ribs.  In the report of 
medical history, he related that due to the thoracic 
fractures, he wore a brace.

During a July 1964 physical examination, he related that the 
thoracic spine injury occurred when he dove into a shallow 
swimming pool.  A July 1964 treatment note revealed that the 
veteran complained of back pain.  In December 1964 he 
complained of back pain for two weeks in the paravertebral 
area T10 to T12.  An X-ray revealed no evidence of trauma.  
The radiologist's impression was transitional vertebra in an 
otherwise normal lumbosacral-thoracic spine series.  

A January 1965 X-ray noted developmental abnormalities of the 
lumbosacral spine (osteitis of L5-S1).  The veteran was 
issued a one-year profile for degenerative arthritis of the 
spine in March 1965. 

A May 1967 treatment note stated that the veteran complained 
of back pain and related a history of having fractured three 
vertebrae as a child.  A thoracic spine X-ray series was 
normal.  A June 1967 physical therapy consultation report 
noted that the veteran complained of recurring back pain 
since fracturing the vertebrae at age 10.  An August 1967 X-
ray was negative.  He complained of low back pain after 
lifting hoses on the flight line in April 1968.

A February 1969 medical evaluation board report indicated 
that the veteran was hospitalized for a physical examination 
for a condition that was unrelated to those on appeal.  There 
were no complaints of spine or rib problems.  The report 
contained the history of three fractured vertebrae in 1954.  
The examination segment of the report was negative for 
findings regarding a thoracic dorsal back disorder or a rib 
disorder.  

January 1970 treatment records from the Woster Community 
Hospital were negative for complaints, symptoms or findings 
regarding a thoracic dorsal back disorder or a rib disorder.

A May 1995 VA orthopedic examination report was negative for 
complaints, symptoms or findings regarding either disorder on 
appeal. 

During a May 1997 VA Physical Medicine Rehab Clinic visit, 
the veteran related that he had experienced no upper back 
complaints until a motor vehicle accident two years 
previously.  During his recovery he noticed discomfort in the 
mid-back area and the left posterior thorax.  On examination 
he demonstrated a rotational dysfunction at the T8 level.  He 
was tender over the 8th and 9th rib areas and the ribs 
appeared to be dysfunctional.  He had right roto-scoliosis 
down to about T10, but no dysfunction there.  The assessment 
was that there appeared to be a rotational injury and a rib 
cage injury likely sustained in his trauma and that it had 
not been treated.  

VA outpatient treatment notes dated from June 1996 to 
December 1998 were negative for medical opinions linking the 
veteran's thoracic complaints to his active service.  

During a January 1998 VA orthopedic examination the veteran 
stated that he had had no history of thoracic back pain prior 
to his motor vehicle accident in 1994.  He was using a 
transcutaneous electro-nerve stimulator (TENS) unit to 
relieve his mid-back pain.  Examination revealed 
straightening of the lordotic curve and wincing during 
palpation of T8 through T10.  A May 1997 X-ray was noted to 
have revealed mild degenerative changes throughout the 
thoracic spine.  The diagnoses were chronic thoracic back 
pain, mild degenerative joint disease, and rotational 
dysfunction at the T8 level, ERS type right dysfunction.  The 
report was negative for a medical opinion linking the 
symptoms observed to the veteran's active service.

During his hearing before a member of the Board in July 1999 
the veteran testified that he had had a back injury prior to 
service but that it had healed prior to his entry.  His in-
service duties included moving 700-pound 55-gallon drums of 
fuel and handling 120-pound hoses.  He had no problems during 
his first four years of service.  In December 1964 he 
wrenched his back moving a drum.  Treatment consisted of 
Codeine and two days of bed rest, after which he returned to 
duty.  He continued to have intermittent dull pain until 
something triggered a flare-up.  In March 1968 he was working 
about 12 feet off the ground on a fuel bladder when a mortar 
attack began.  He slid down and hit his mid-back on a 
hydrant, incurring considerable bruising.  He was due to 
transfer the next day so the medic told him to rest.  He was 
given an ACE bandage and a mild medication.  He transferred 
to Yokota Air Force Base, Japan, and a desk job the next day.  
He had mild daily recurring pain, but it was not bad enough 
for him to seek treatment.  

Regarding his rib, the veteran testified that when he hit the 
hydrant the right side 9th rib was disconnected from his 
spine.  The problem was revealed by an X-ray taken in late 
1968 or early 1969.  He did not mention his back or his rib 
on separation because he did not feel that anyone could do 
anything about them.  He fractured frontal ribs in the post-
service motor vehicle accident, was hospitalized two and a 
half weeks and had had no ongoing problems from that.  

After service he went to the VA for his back problem.  He was 
told that a vertebra and a rib were dislocated and that 
nothing could be done.  He was given Darvon.  He was treated 
by Dr. Ben Olson from 1974 to 1978 and by Dr. Steven Waltman 
from 1978 until he went to the VA in 1995.  

A July 1999 letter from Steven Waltman, M.D., was to the 
effect that he had treated the veteran since the veteran 
moved to Rapid City, South Dakota.  The letter did not 
mention either of the disorders at issue.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The veteran has been treated extensively and examined several 
times, but the record is negative for a medical opinion by 
Dr. Waltman, any other private doctor or any VA doctors 
linking either the thoracic spine disability or the rib 
disorder to the veteran's service.  While the VA did diagnose 
degenerative joint disease of the thoracic spine in January 
1998 the examiner did not attribute it to the veteran's 
active service.  

The Board has considered the veteran's testimony regarding 
what doctors told him about his thoracic spine and rib.  
However, a layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet.App. 69, 
(1995).  Although the veteran asserts that his disorders were 
caused by active service, he has submitted no medical 
evidence to substantiate his claim.  Although the veteran is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992). 

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, there 
are no medical opinions linking any current thoracic or rib 
pathology to service.  Therefore, the veteran's service 
connection claim is not well grounded and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the September 1998 statement of the case and in the 
March 1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claims was that there was no medical evidence linking the 
claimed disorders to service.  Furthermore, by this decision, 
the Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claims well 
grounded.



ORDER

The appeal of the issue of service connection for a thoracic 
(dorsal) back disorder is denied. 

The appeal of the issue of service connection for a rib 
disorder is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

